764 So.2d 870 (2000)
Carmela PERRIS, Appellant,
v.
ESTATE OF Giovanni PERRIS, Deceased, Appellee.
No. 4D99-0761.
District Court of Appeal of Florida, Fourth District.
August 9, 2000.
David B. Pakula of Fazio, Dawson, Di-Salvo, Cannon, Abers, Podrecca & Fazio, and Christopher D. Hale of Valdini, Palmer & Hale, P.A., Fort Lauderdale, for appellant.
John G. George of John G. George, P.A., Fort Lauderdale, for appellee.

ON MOTION FOR CLARIFICATION
PER CURIAM.
Appellant's motion for clarification is granted. The opinion issued June 28, 2000 is withdrawn and we substitute this opinion.
This case concerns the computation of attorney's fees in a wrongful death action. Eighteen-year-old Giovonni Perris was killed in an automobile accident. His father was the personal representative of the *871 estate. On the two applicable insurance policies, the wrongful death case was settled for the total policy limits of $125,000. We reverse the trial court's order and remand for the trial court to determine the fees for the attorneys of both the mother and the father, who are divorced. This determination shall be consistent with the procedure set forth in In re Estate of Catapane, 759 So.2d 9 (Fla. 4th DCA 2000). At oral argument we were informed that the mother and the father do not agree on how to apportion the damages between them. Extensive litigation on apportionment may well justify a larger fee to the mother's attorneys than if the apportionment issue were settled without extensive attorney involvement. See id.
STONE, POLEN and GROSS, JJ., concur.